Title: John Adams to William Knox, 15 December 1784
From: Adams, John
To: Knox, William


        
          Sir
          Auteuil near Paris Decr. 15. 1784
        
        I have just received your kind Letter of the 7. and am much obliged to you for your Information of So good an opportunity, to Boston. Mr Jackson and Mr Tracy will take all our Letters and I hope arrive in London early enough for the Conveyance by Captain Young. I wish you a pleasant Passage and happy Sight of your Friends, particularly your Brother, to whom my best Regards.
        It is hazardous prophecying in European Politicks, but it is easier to judge what is right. if the Treaty of Munster is not binding what Treaty is? How many Powers of Europe hold important Rights and Possessions under it? it is the great Charter of Europe. it is the Basis of the publick Right of Europe. France holds So much under it, and by Subsequent Treaties founded on it, that I make no Scruple to believe She will Support Holland nor have I less doubt that Prussia will join on the Same Side, if the Emperor persists. They may negotiate as long as they can, but must finally take a Part, for which Reason I hope there will be an Accommodation before next Spring.
        
        I See not the least Colour for the Idea you Speak of, of a possitive Combination among the great Catholic Powers to crush England, and the lesser Protestant ones. There has been plainly a Combination of absurd Englishmen Scotchmen and American Refugees to crush England Holland and America, the 3 most considerable Protestant Powers, and I wish this Stupid Combination was at an End. I can make nothing of Ireland, and as to our own dear Country, the most it wants at present is a little less Drinking and Extravagance at home and a little more Liberality abroad and to agree upon Taxes to pay the Interest of their Debts.
        Mrs Adams is with me and desires me to make you her Compts.
        You can Scarcely have heard a Character too high of my Friend and Colleague Mr Jefferson, either in Point of Talents or Virtues. My Fellow Labourer in Congress, eight or nine Years ago, upon many arduous Tryals, particularly in the Draught of our Declaration of Independence and in the formation of our Code of Articles of War, and Laws for the Army I have found him uniformly the Same wise and prudent Man and Steady Patriot. I only fear that his unquenchable Thirst of Knowledge may injure his Health.
        I envy you the Pleasure of returning to Boston from whence I have been a kind of Exile for ten Years. almost Seven have been passed in Europe, and if I had not Some cause to hope that my Country has received more benefit than I have of Pleasure I should curse the day that I ever Set my foot on board a Frygate. I am at present however very happy in all respects.
      